UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2008 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 0-26176 (Commission File Number) 88-0336997 (IRS Employer Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) 80112 (Zip Code) (303)723-1000 (Registrants telephone number, including area code) ECHOSTAR DBS CORPORATION (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation) 333-31929 (Commission File Number) 84-1328967 (IRS Employer Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) 80112 (Zip Code) (303)723-1000 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 22, 2008, DISH Network L.L.C. ("DISH Network") and AT&T Inc. ("AT&T") agreed to a one month extension of the Commercial Agreement (the "Commercial Agreement"), dated as of July 20, 2003, as amended, between AT&T and DISH Network.The Commercial Agreement governs the commercial relationship between AT&T and DISH Network pursuant to which AT&T markets DISH Network programming services.As a result of the extension, the Commercial Agreement will terminate on January 31, 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. DISH NETWORK CORPORATION ECHOSTAR DBS CORPORATION Date: September 23, 2008 By: /s/ Charles W. Ergen Charles W. Ergen Chairman and Chief Executive Officer 2
